Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 22, 2010                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

  141473-4                                                                                           Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  NATIONAL GENERAL INSURANCE                                                                          Diane M. Hathaway
  COMPANY,                                                                                           Alton Thomas Davis,
           Plaintiff-Appellee,                                                                                          Justices
  v                                                                SC: 141473
                                                                   COA: 291131
                                                                   Jackson CC: 07-003127-CK
  HOME-OWNERS INSURANCE COMPANY,
          Defendant-Appellant,
  and
  JOHN BECKETT, Personal Representative of the
  Estate of LISA LOTHAMER,
               Defendant.
  _________________________________________/
  JOHN BECKETT, Personal Representative of the
  Estate of LISA LOTHAMER,
               Plaintiff,
  v                                                                SC: 141474
                                                                   COA: 291132
                                                                   Jackson CC: 07-003159-NF
  GMAC INSURANCE COMPANY,
           Defendant,
  and
  NATIONAL GENERAL INSURANCE
  COMPANY,
           Defendant-Appellee,
  and
  HOME-OWNERS INSURANCE COMPANY,
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the June 15, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 22, 2010                   _________________________________________
         p1115                                                                Clerk